DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11, 14, 15, 17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilley (US patent 982,905).
Regarding claim 1, Tilley discloses a telescoping work platform, comprising: a plank midsection (1) having two longitudinal ends (at 5) comprising: an even number of rectilinear channels (Fig. 4 shows 10 channels, the space between slats 1 is a channel); and a reinforcing plate (5) proximate each plank midsection longitudinal end; two outer plank sections (2), each outer plank section having two longitudinal ends and comprising: a number of rectilinear prongs (Fig. 4 shows each outer plank section to have 5 prongs) equal to one half the number of rectilinear channels and each rectilinear prong sized to slideably fit within a respective rectilinear channel (Fig. 4); and an end cap (3, 3a) at least partially covering one of the outer plank section longitudinal ends. 
Regarding claim 3, Tilley discloses a work platform further comprising a stop (6a) associated with each outer plank section to prevent the complete removal of the two outer plank sections from the plank midsection.
Regarding claim 8, Tilley discloses a work platform wherein the plank midsection comprises two assemblies (Fig. 4 shows a left and right section), each assembly comprising one or more rectilinear channels.
Regarding claim 9, Tilley discloses a work platform wherein each outer plank section prong is a unibody construction (Fig. 1).
Regarding claim 11, Tilley discloses a work platform a telescoping work platform, comprising: a plank midsection (1) comprising two longitudinal ends (at 5) and a number of rectilinear channels running between the two longitudinal ends (the space between slats 1); two outer plank sections (2), each outer plank section comprising and end cap (3 & 3a) and a number of rectilinear prongs equal to less no more than one half the number of rectilinear channels, each rectilinear prong sized to slideably fit within a respective rectilinear channel; and a reinforcing plate (5) proximate each plank midsection longitudinal end.
Regarding claim 14, Tilley discloses a work platform wherein the plank midsection comprises two assemblies (Fig. 4 shows a left and right section), each assembly comprising one or more rectilinear channels.
Regarding claim 15, Tilley discloses a work platform wherein each outer plank section prong is a unibody construction (Fig. 1).
Regarding claim 17, Tilley discloses a work platform further comprising a stop (6a) associated with each outer plank section to prevent the complete removal of the two outer plank sections from the plank midsection.
Regarding claim 20, Tilley discloses a work platform comprising: a plank midsection (1) comprising two longitudinal ends (at 5) and a number of rectilinear channels (the space between slats 1) running between the two longitudinal ends; and two outer plank sections (2), each outer plank section comprising and end cap (3, 3a) and a number of rectilinear prongs equal to less no more than one half the number of rectilinear channels, each rectilinear prong sized to slideably fit within a respective rectilinear channel (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilley in view of South (US patent 4,768,620).
Regarding claim 4, Tilley discloses a work platform wherein each reinforcing plate is fastened to the plank midsection by any desired manner (Page 2, lines 10-12).  Tilley does not disclose rivets.  South teaches a work platform wherein rivets (26) are used for connecting objects.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Tilley wherein the reinforcing plate is fastened to the plank midsection by rivets in view of South’s teaching, because this arrangement would have replaced one known connection means with another known means yielding a predictable result.  
Regarding claim 6, Tilley discloses a work platform wherein each end cap is fastened to its respective outer plank longitudinal end.  Tilley does not disclose rivets.  South teaches a work platform wherein rivets (26) are used for connecting objects.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Tilley wherein each end cap is fastened to its respective outer plank longitudinal end by rivets in view of South’s teaching, because this arrangement would have replaced one known connection means with another known means yielding a predictable result.  
Regarding claim 19, Tilley discloses a work platform wherein each end cap is fastened to its respective rectilinear prong; and each end cap is fastened to its respective longitudinal end of the plank midsection.  Tilley does not disclose rivets.  South teaches a work platform wherein rivets (26) are used for connecting objects.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Tilley wherein each end cap is fastened to its respective outer plank longitudinal end by rivets; and each end cap is fastened to its respective longitudinal end of the plank by rivets in view of South’s teaching, because this arrangement would have replaced one known connection means with another known means yielding a predictable result.  
Claim(s) 7, 10, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilley in view of Moss et al. (US patent 7,086,500) (hereinafter Moss).
Regarding claims 7 & 18, Tilley discloses the work platform as claimed.  Tilley does not disclose wherein the plank midsection is comprised of extruded aluminum.  Moss teaches a work platform comprised of aluminum (Col. 7: 1-8).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Tilley wherein the plank midsection is comprised of extruded aluminum in view of Moss’ teaching, because this arrangement would have replaced one known material with another known material yielding a predictable result.  
Regarding claims 10 & 16, Tilley discloses the work platform as claimed.  Tilley does not disclose wherein each outer plank section prong is comprised of extruded aluminum.  Moss teaches a work platform comprised of aluminum (Col. 7: 1-8).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Tilley wherein each outer plank section prong is comprised of extruded aluminum in view of Moss’ teaching, because this arrangement would have replaced one known material with another known material yielding a predictable result.  
Allowable Subject Matter
Claims 2, 5, 12 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637